Part III   DETAILED ACTION
** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
** This office action is responsive to filling of the Application dated June 09, 2020.  Claims 1-10 are pending. 
Election/Restriction
 Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

* Group I:  Claims 1-5 are drawn to a first method of measuring and an SPV measuring 
        apparatus thereof, classified in CPC, e.g. H01L22/10; H01L22/14.
* Group II: Claims 6-10 are drawn to a second method of measuring and an SPV     
                    measuring apparatus, classified in CPC, e.g. H01L22/12; H01L22/14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The groups I and II of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group I invention is a total concentration of Na+, NH4+ and K+ of 1.750 µg/m3  or less, and a total concentration of F-, Cl-, NO2-, PO43-, Br-, NO3-, and SO42- of 0.552  µg/m3 or less; whereas, Group II invention do not require such special technical features.  Furthermore, the special technical feature of Group II invention is an organic concentration measured by a wafer exposure test of 0.05 ng/cm2 or less; whereas, Group I invention does not require such special technical features.  Therefore, unity of invention is found lacking.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822